Citation Nr: 1612486	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-43 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, to include whether a separate compensable rating is warranted for erectile dysfunction.

2.  Entitlement to service connection for a psychiatric disability, including as secondary to the service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, including as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The case was remanded for additional development in July 2012 after which the Veteran again requested a hearing, which led to the May 2013 Board remand for a hearing.  The Veteran, however, cancelled the second hearing request in October 2014.  The appeal is now again before the Board for adjudication.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefit Management System.  

In February 2016, the Veteran raised the issue of entitlement to service connection for a heart disability, but this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a psychiatric disability and for hypertension, including as secondary to the service connected diabetes mellitus, are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires the use of insulin and a restricted diet, but does not require the regulation of activities.

2.  The Veteran's erectile dysfunction is a complication of his diabetes, but the erectile dysfunction but the Veteran does not have penile deformity.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus, to include a separate compensable rating for erectile dysfunction, are not met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2015); 38 C.F.R. § 4.115b, DC 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice regarding his claim in November 2007, prior to the issuance of the February 2008 rating decision on appeal.

The record also reflects that all available post-service medical evidence identified by the Veteran has been obtained.  The Veteran was afforded appropriate VA examinations, most recently in January 2013.  The Veteran has not asserted, and the evidence of record does not show, that his diabetes has increased significantly in severity since the most recent examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the diabetes and its complications under review.

In this case, the RO granted service connection for diabetes by way of a December 2005 rating decision, and a 20 percent rating was assigned.  In November 2007, the Veteran filed this claim for an increase, which was denied by way of the February 2008 rating decision on appeal.  Throughout the pendency of this claim, the Veteran has also alleged that erectile dysfunction is a complication of his diabetes.  The Veteran also suggested at his hearing that his eyes have deteriorated due to his diabetes.  Thus, the Board will examine the record for evidence related to the severity of the underlying diabetes mellitus, as well as for evidence of the erectile dysfunction and diabetic retinopathy and any other complications claimed to be a compensable complications of the diabetes.  The Veteran filed separate claims for service connection for a psychiatric disorder and for hypertension, which he at least in part contends are related to his diabetes.  These claims are considered in the remand, below.

A 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  For an increase to 40 percent, the evidence must show the required use of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities" as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Note (1) following the rating criteria, indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

The Veteran's presently assigned 20 percent rating includes recognition of his need for insulin and a restricted diet.  He claims that a higher rating is warranted due to the need for regulation of activities.  

Shortly after filing his claim for an increase, the Veteran was afforded a VA examination in December 2007.  At that time, the Veteran reported having one hypoglycemic episode three months prior.  Physical examination revealed no peripheral edema, no vision impairment, no kidney disease, no neurologic disease, and no symptoms in his upper or lower extremities or of his skin.

A February 2008 VA clinical eye examination report shows the absence of diabetic retinopathy.

In August 2008, the Veteran's diabetes was evaluated by his VA endocrinologist.  At that time, the Veteran reported increased blood sugar readings in the mornings with decreasing numbers in the afternoon after exercising.  Decreased vision was noted, although it was also noted that the physician had no knowledge of retinopathy in the Veteran.  The Veteran's foot examination was normal.  The physician explicitly stated that the Veteran needs his exercise to be consistent and in moderation in order to avoid fluctuations in his blood sugar levels.  An October 2008 treatment note explicitly encourages exercise and better nutrition.  This report also indicates the absence of hypoglycemic episodes and the absence of pain or tingling in the extremities.  A December 2008 report again includes notation that the Veteran does not have diabetic retinopathy.  A December 2008 primary care note shows the Veteran admitted to not exercising or controlling his diet.

With his notice of disagreement, the Veteran submitted a January 2009 statement from a VA nurse practitioner.  In this statement, she noted the Veteran's uncontrolled diabetes and insulin dependence, which requires a carbohydrate restricted diet.  The nurse practitioner went on to indicate that, "the activities of this veteran are regulated in that he is unable to travel anywhere uninterrupted for any lengthy amount of time.  He needs to stay within reasonable distance of available healthcare services.  For example, a long distance trip to Europe is not advised."  The Board indeed recognizes this nurse practitioner's opinion that the Veteran's limitations rise to the level of a regulation of activities; however, the type of limitations described do not meet the definition as required to meet the criteria for a higher rating.  Again, "regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities" as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Advice to not go on a trip to Europe does not rise to this level of regulation.

A February 2009 VA endocrinology note shows the Veteran experiencing occasional fatigue and also notes he does not have diabetic retinopathy.  In October 2009, it was noted his vision is very good with glasses and he does not have retinopathy.  This report also includes notation that there are no symptoms of diabetic neuropathy, no hypoglycemia, and normal foot examination.  In August 2010, clinical records show that exercise was again encouraged for the Veteran.  In September 2010, a VA diabetic retinopathy screening confirmed that there is no diabetic retinopathy in either eye.  An April 2011 VA pharmacotherapy note shows a goal was set for the Veteran to increase physical activity.  

At the April 2012 hearing, the Veteran reported a worsening of his symptoms, including having very little stamina, being lethargic every day, and being lightheaded with exertion.  The Veteran also suggested that his eyesight is deteriorating as a result of his diabetes, although he reported that no doctor has told him that he has diabetic retinopathy.  The Veteran also claimed that his physician instructed him not to exercise and if he does, to do so at a minimal level.

August 2012 VA primary care notes show the Veteran as denying any changes in vision.  A VA MOVE brochure was offered, which encourages changes in diet and exercise to control weight.  There is no indication in this record that his activities were being limited.  

In September 2012, a private medical doctor completed an independent medical evaluation of the Veteran, the report of which was submitted by the Veteran's representative.  The physician documented the Veteran's medical history, including the clinical notations of occasional fatigue and the need for a restricted diet and lack of hypoglycemia, with a recommendation for exercise in moderation.  The physician also confirmed the existence of impotence and loss of libido, which is also confirmed in the VA treatment records starting in 2007 and continuing to the present.  Neurological examination was deemed normal.  This physician suggests that the Veteran's endocrinologist's opinion that exercise must be in moderation is a regulation of activities and should be likened to an avoidance of rigorous exercise.  The physician went on to state, however, that the treating physician "did not restrict the veteran's activity because of fatigue, numbness or any other symptom that would have been related to the natural progression of the veteran's diabetes or other comorbidities."  As to erectile dysfunction, the physician noted that despite treatment, the Veteran claims to still have loss of erectile power.  The physician went on to state that the exact etiology of erectile dysfunction is not clear, but that medical literature confirms that 35 percent to 75 percent of men with diabetes will experience some degree of impotence during their lifetime.  Based upon this literature, the physician deemed it as likely as not that the Veteran's erectile dysfunction was caused by his service-connected diabetes mellitus.

The Veteran underwent VA examination in January 2013.  At that time, he reported seeing his diabetic care physician less than two times per month.  The examiner indicated that there is no regulation of activities for the Veteran.

In October 2013, and again in September 2014, VA clinical notes show the Veteran was educated on the benefits of exercise and that he again declined referral to VA's MOVE program or any other weight control program.  He was counseled on the benefits of exercise and encouraged to do aerobic, flexibility and endurance training twenty to thirty minutes, two to three times per week.

An August 2014 VA clinical note shows a report of having hypoglycemic symptoms in the remote past, but none currently.  He also had no retinopathy and no peripheral neuropathy.  

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of the 20 percent rating presently assigned for diabetes mellitus throughout this appeal period.  As explained in detail above, the need for a restricted diet is shown throughout the period of the claim and insulin is also required to manage the Veteran's diabetes.  As to the regulation of activities, the Board finds that the preponderance of the evidence shows encouragement for increased activity, and the 2009 report shows the need for moderate levels of activity consistently in order to stabilize the Veteran's blood sugar levels.  The Board recognizes the private physician's suggestion that the endocrinologist's indication of a need for moderation of exercise should be deemed a regulation of activity.  However, when read with the remaining clinical evidence of record, it becomes clear that an increase in physical activity was consistently encouraged by the Veteran's clinicians and the endocrinologist merely indicated the need for consistency and moderation in order to keep blood sugar levels stabilized.  Thus, the evidence does not suggest that the Veteran was ever "prescribed or advised to avoid strenuous occupational and recreational activities" as is required for the regulation of activities needed for a 40 percent rating under Diagnostic Code 7913.  Moreover, there is no indication of ketoacidosis or hypoglycemic episodes, other than one report of a hypoglycemic episode three months prior to a 2007 VA examination.  The medical evidence also consistently indicates the absence of diabetic retinopathy and the absence of neurologic symptoms.  Further, there was no need for hospitalization for any diabetic symptom.  For these reasons, there is no basis upon which to assign a rating in excess of 20 percent for diabetes under Diagnostic Code 7913.

As for the Veteran's erectile dysfunction, the clinical records clearly indicate the existence of erectile dysfunction and the September 2012 private medical doctor's opinion that it as likely as not that the erectile dysfunction was caused by the Veteran's diabetes included a well-reasoned rationale.  Thus, the Board indeed finds erectile dysfunction to be a complication of the Veteran's service-connected diabetes mellitus.  For a compensable rating for erectile dysfunction, the evidence must show penile deformity coupled with loss of use of erectile power.  38 C.F.R. § 4.115b, DC 7522.  While the evidence of record shows the Veteran's ongoing treatment related to his erectile dysfunction, there is no indication in the medical evidence of any sort of penile deformity associated with the disorder.  Moreover, the Veteran has not suggested any such penile deformity exists.  Thus, while the Veteran's erectile dysfunction is shown to be a complication of his diabetes, it is not shown to be a compensable complication of the disease.  Noncompensable complications are considered a part of the diabetic process under DC 7913.  38 C.F.R. § 4.120, Diagnostic Code 7913, Note (1).  

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and hearing testimony, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating; however, at no time during the period under review does the disability warrant an increased rating under the schedular criteria.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) (2015) is not in order. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor his representative has suggested that a TDIU is warranted in this case.  Moreover, there is no suggestion in the record that his diabetes mellitus and related disabilities render him unemployable.  Rather, the record establishes that the Veteran retired from his occupation due to eligibility based on age.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, to include the associated erectile dysfunction, is denied.


REMAND

In April 2013, the RO issued a rating decision denying service connection for depressive disorder, including as secondary to the service-connected diabetes mellitus.  In April 2013, the Veteran filed a statement indicating disagreement with the decision.  Further, in June 2014, the RO issued a rating decision denying service connection for hypertension, including as secondary to the service connected diabetes mellitus.  In July 2014, the Veteran submitted a notice of disagreement with this decision.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to either of these notices of disagreement.  Because the notices of disagreement placed the issues in appellate status, these matters must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

An SOC on the issues of entitlement to service connection for depressive disorder, including as secondary to the service-connected diabetes mellitus, and entitlement to service connection for hypertension, including as secondary to the service-connected diabetes mellitus, should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal as to either of these issues, the RO or the AMC should ensure that all indicated development is completed before these issue or issues are certified to the Board for appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


